In a proceeding to vacate a decree of the Surrogate’s Court, Westchester County, admitting to probate a paper dated September 22, 1954, as the last will and testament of Edward Hinderson, deceased, and to permit respondent, a legatee named in an earlier will, to intervene and to file objections to probate, the executrix, named in the paper dated September 22, 1954, appeals from a decree granting the application. Decree affirmed, with $10 costs and disbursements to all parties filing briefs, payable out of the estate. No opinion. Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur.